DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical calculations for manipulating/analyzing mass spectrometry scan data. This judicial exception is not integrated into a practical application because no application beyond the data analysis itself is claimed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements beyond the data analysis itself are claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn, et al (U.S. Patent Application Publication 2010/0286927 A1).
	Regarding claim 1, Horn discloses a method of determining one or more interference parameters for a particular peak of an isotopic distribution corresponding to a precursor molecule in MS scan data, wherein the MS scan data comprises a plurality of peaks, each peak having a mass-to-charge ratio and a relative abundance, wherein the isotopic distribution comprises a subset of the plurality of peaks, wherein the one ore more interference parameters comprises a peak purity Pi, for the particular peak, the method comprising:
	Determining that there are no interfering peaks relevant to the isotopic distribution and determining that the peak purity Pi for the particular peak should be a maximum purity value (paragraph 0011: when Iother = 0, Purity = 1); or
	Identifying one or more interfering peaks from the MS scan data, wherein the one or more interfering peaks do not belong to the subset of peaks of the isotopic distribution, and determining the peak purity Pi for the particular peak based on the relative abundance Ii (Iprec) of the particular peak, and the relative abundance of the one or more interfering peaks (Iother) (paragraphs 0010-0012).
	Regarding claim 8, Horn discloses a method of selecting an isolation window around an isotopic distribution corresponding to a precursor molecule in MS scan data, wherein the MS scan data comprises a plurality of peaks, each peak having a mass-to-charge ratio and a relative abundance, wherein the isotopic distribution comprises a subset of the plurality of peaks, the method comprising:
	Determining a peak purity Pi for each peak of the first isotopic distribution by the method of claim 1, determining a purity score Si for each peak of the first isotopic distribution based on the peak purity (paragraph 0077), and defining a lower boundary and an upper boundary of the isolation window so that only peaks of the isotopic distribution having a purity score below a predetermined threshold are included in the isolation window (paragraph 0080).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             	07 May 2022